Citation Nr: 0739839	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  07-13 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to service connection for a disorder of the 
cervical spine, claimed as the residuals of a broken neck.

2.  Entitlement to service connection for left knee 
disability.



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from August 1944 to October 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Huntington, West Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO).

In the veteran's VA Form 9, Appeal to the Board, he indicated 
he wanted to have a personal hearing before the Board at the 
RO.  The record reflects that a hearing was scheduled in 
August 2007 and that the veteran failed to appear for the 
hearing.  There was no timely request to reschedule.  Thus, 
there is no hearing request pending at this time.  See 
38 C.F.R. § 20.704(d) (2007).

The veteran's case has been advanced on the docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  There is a lack of competent evidence of disease or 
injury in service related to the cervical spine or of a nexus 
between the post service diagnosis of degenerative changes of 
the cervical spine and service, to include evidence of 
continuity of symptomatology.  There is no evidence of a 
"broken neck" in service or thereafter.

2.  There is a lack of competent evidence of current left 
knee disability.


CONCLUSIONS OF LAW

1.  A disorder of the cervical spine, claimed as the 
residuals of a broken neck was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Left knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a May 2006 letter, VA informed the veteran of the evidence 
necessary to substantiate a claim for service connection, 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, the need for the veteran to advise VA of and to submit 
any further evidence that was relevant to the claim, and how 
disability evaluations and effective dates are assigned and 
the type evidence which impacts those determinations.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  The veteran has 
submitted private medical records.  VA attempted to obtain 
the veteran's service treatment records from the National 
Personnel Records Center, which indicated the veteran's 
records were fire related.  VA then requested the veteran 
complete NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data.  The veteran completed the form, 
but was unable to provide any dates for treatment.  However, 
it must be noted that the veteran has stated he did not 
receive any treatment for his broken neck or knot in his left 
knee while in service.  Thus, it appears that the service 
treatment records would not provide any evidence of disease 
or injury in service.  VA properly attached a memo to the 
claims file, which laid out the steps it took to attempt to 
obtain the service treatment records and its determination 
that such records were not available.  See January 2007 VA 
Memorandums.  VA also informed the veteran of its inability 
to obtain these records.  The Board finds no basis to further 
attempt to obtain these records.  

VA did not provide the veteran with examinations in 
connection with his claims, and the Board finds that no 
examinations were warranted.  Under the law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  Id. at 
(d)(2)(A)-(C); see also 38 C.F.R. § 3.159(c)(4) (2007).  

As to the claim for service connection for a disorder of the 
cervical spine, the Board finds that while there is competent 
evidence that the veteran has a current disability, there is 
a lack of competent evidence indicating that the disability 
may be associated with the claimant's active duty.  The 
veteran is competent to allege he sustained an injury to his 
neck in service; however, he is not competent to state he 
broke his neck in service.  Additionally, the separation 
examination (which is of record) and a private x-ray of the 
cervical spine do not confirm the veteran's statements 
regarding having broken his neck in service or at any time 
thereafter.  The separation examination shows that there were 
no musculoskeletal defects.  In the portion of the report 
that asks to list all significant diseases, wounds, and 
injuries, the examiner noted there were no illnesses, 
injuries, or operations.  The examiner added that there were 
"no physical complaints."  A November 2005 x-ray of the 
cervical spine specifically noted that there were no 
fractures, which is evidence against a finding of a broken 
neck.  

Additionally, there is no evidence of any continuity of 
symptomatology between the veteran's discharge from service 
and 2005-a period of almost 60 years.  The Board is aware 
that with the veteran's service treatment records being 
missing VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
even with this more careful consideration of the benefit of 
the doubt, the Board cannot find that the current finding of 
degenerative changes of the cervical spine may be associated 
with the veteran's service.  Again, there is nothing shown at 
separation from service or for 60 years following the 
veteran's discharge from service.  Therefore, an examination, 
to include a medical opinion, would not be necessary for this 
claim.

As for the claim for service connection for a left knee 
disability, the veteran has not brought forth competent 
evidence of current disability, to include persistent or 
recurrent symptoms of a disability, which is one of the 
requirements for entitlement to an examination.  Therefore, 
an examination, to include a medical opinion, would not be 
necessary for this claim.

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Disorder of the cervical spine, claimed as due to a 
broken neck

The veteran asserts that he broke his neck during basic 
training.  He states he was firing an M-1 rifle with a 
grenade launcher and was ordered to fire it in a standing, 
unsupported position.  He remembers hearing a snap in the 
back of his head and landing on the ground and feeling dazed.  
He states he did not report the incident.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a disorder of the cervical 
spine, including arthritis.  The Board notes that the veteran 
is competent to state that he heard the snap at the back of 
his head and fell to the ground, and the Board accepts such 
statement as true.  However, the veteran is not competent to 
state he broke his neck while in service, as that requires a 
medical opinion.  Additionally, the evidence of record does 
not support such assertion.  As stated above, the separation 
examination showed that the veteran had no musculoskeletal 
defects.  In the report, it requests that any significant 
disease, wounds, or injuries be listed.  There was no mention 
of the veteran's cervical spine.  In fact, illnesses, 
injuries, and hospitalizations were specifically denied, and 
the veteran denied any physical complaints.  This is evidence 
against the veteran having broken his neck while in service.  

The first showing of a diagnosis of degenerative changes of 
the cervical spine is in a November 2005 private x-ray 
report, which is decades after the veteran's discharge from 
service and is evidence against the veteran's claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  Also, in that report, it was 
specifically noted that there were no fractures seen in the 
cervical spine, which further supports a finding that the 
veteran's neck was not broken while in service.  There is no 
evidence of continuity of symptomatology between the 
veteran's discharge from service and 2005.  The veteran's 
assertions that the current diagnosis of degenerative changes 
of the cervical spine had its onset in service are not 
competent and cannot be accepted as evidence of a nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (lay 
person does not have requisite knowledge of medical 
principles to render a medical opinion).

Finally, it is not asserted that the injury was incurred in 
combat, thus the provisions of 38 U.S.C.A. § 1154 are not for 
application.

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for degenerative changes of the cervical spine first shown 
many years after service, and the benefit-of-the-doubt rule 
is not for application.  See Gilbert, 1 Vet. App. at 55.  The 
Board's analysis of the veteran's claim was undertaken with 
the heightened duty required by Pruitt and O'Hare.  Pruitt, 2 
Vet. App. at 85; O'Hare, 1 Vet. App. at 367.  


B.  Left knee disability

The veteran contends that he injured his knee during 
bayonette training with the straw dummies.  He states that he 
developed a knot in his knee.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a left knee disability.  The 
separation examination shows that there were no 
musculoskeletal defects.  Additionally, in the portion of the 
report that specifically requests to list illnesses, 
injuries, operations, and hospitalizations, there was nothing 
reported.  The veteran denied any physical complaints.  More 
importantly, the veteran has not brought forth any competent 
evidence of current disability.  Without competent evidence 
of a current disability, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  While the veteran had stated that 
he has a left knee disability, he is not competent to provide 
a probative opinion on a medical matter, to include the 
diagnosis of a specific disability.  See Espiritu, 2 Vet. 
App. at 494.  

Again, as it is not alleged that this disability was incurred 
in combat, the provisions of 38 U.S.C.A. § 1154 are not for 
consideration.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a left knee disability, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  The Board's analysis of the 
veteran's claim was undertaken with the heightened duty 
required by Pruitt and O'Hare.  Pruitt, 2 Vet. App. at 85; 
O'Hare, 1 Vet. App. at 367.  





ORDER

Service connection for a disorder of the cervical spine, 
claimed as the residuals of a broken neck is denied.

Service connection for left knee disability is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


